Citation Nr: 0321058	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  95- 27 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
pyschophysiologic musculoskeletal reaction, manifested by 
tension headaches.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
nervous disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:  Swords to Plowshares, Veterans 
Rights Organization


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, in which the RO declined to find that new 
and material evidence had been submitted to reopen previously 
denied claims of entitlement to service connection for 
psychophysiologic musculoskeletal reaction and a nervous 
disorder, and a May1995 rating decision which denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In November 1998, the Board denied the 
veteran's claim of entitlement to service connection for a 
seizure disorder, and remanded the claims of service 
connection for PTSD and whether new and material evidence had 
been submitted to reopen claims of service connection for 
pyschophysiologic musculoskeletal reaction and a nervous 
disorder to the RO for readjudication in light of recent 
changes in law and judicial precedent.

In July 2000, the veteran requested that his claims file be 
transferred to the VARO in Oakland, California, which is now 
the agency of original jurisdiction.

REMAND

During the pendency of the appellant's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  In addition, under regulations issued 
after enactment of the VCAA, and effective February 22, 2002, 
the Board has been conducting evidentiary development of 
appealed cases directly.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2002).  

In July 2001, the RO issued a supplemental statement of the 
case (SSOC) that included the pertinent law and regulations 
regarding the VCAA and VA's enhanced duty to assist veterans 
in developing their claims.  Included with an April 2002 
letter to the RO that addressed that SSOC, the veteran's 
accredited service organization representative provided a 
list of ten VA medical centers around the country where the 
veteran reported treatment, and indicated that he was 
currently being treated at the VA Medical Center (VAMC) in 
San Francisco.  Further, in a March 1984 written statement, 
the veteran advised the RO that he was treated at the VA 
hospital in Baltimore, Maryland, from 1974 to 1975, at the VA 
hospital in Washington, DC, from 1969 to 1970, at the VA 
hospital in New York (on 1st Avenue and Ely Streets) in 1973, 
and at the VA medical facility in Memphis, Tennessee, in 
1980.

However, the most current treatment records in the claims 
file are from 1994, and most records appear to be from the VA 
medical facilities in New York.  It does not appear that the 
other VA medical records were requested.  VA medical records 
concerning treatment prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Here, the record suggests that additional VA 
medical evidence might be available, which is not available 
the Board at this time.

The veteran seeks service connection for PTSD.  Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2002).

Findings of an April 1995 VA examination did not include a 
diagnosis of PTSD.  However, in the April 2002 letter, the 
veteran's service representative maintained that the April 
13, 1995, VA examination on which the RO relied to deny the 
veteran's "physical and psychological disabilities" was 
inadequate because the veteran's in-service and post-service 
medical records were unavailable for the examiner's review, 
who had noted they "would be helpful".  In light of the 
additional service records added to the file, and in the 
interest of due process and consistent with the enhanced 
assistance duties mandated by the VCAA, the Board believes 
that the veteran should be afforded a new VA examination.

Furthermore, the veteran has variously described his alleged 
stressor events to include being the target of racist 
comments while on board a tanker in service.  In a May 1995 
written statement, he indicated that he was one of only two 
African-American crewmembers and was the "only Black sailor 
aboard" when the ship reached the Republic of Vietnam.  
According to the May 1995 written statement from the veteran, 
and an August 1995 written joint statement from the veteran's 
treating VA psychiatrist and psychotherapist, the veteran 
reported an instance of a group (that included a 3rd class 
gunner's mate identified as "[redacted]
") trying to force him to 
have sexual relations with a homosexual man on board.  He 
rejected that and got into a fight and, thereafter, the 
veteran indicated that he was held by his feet over an oil 
tank and threatened with being thrown in.  He said he was 
unable to report the incident to officers because he was 
threatened with harm if he did that.

The record does not indicate that the veteran was 
specifically advised of the necessity of providing additional 
details of this incident.  Such details are necessary so that 
VA can properly explore alternative sources for information 
to corroborate the alleged stressor incident.  See Patton v. 
West, 12 Vet. App. 272 (1999) (holding that the provisions in 
M21-1, Part III, 5.14(c) (April 30, 1999), which address PTSD 
claims based on personal assault and provide for development 
of alternate sources for information, are substantive rules 
which are the equivalent of VA regulations and must be 
considered); see also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

The Board regrets the further delay in issuing a final 
disposition in the veteran's case, but in the interest of 
fairness and an enhanced duty to assist mandated by the VCAA, 
we believe further remand is clearly warranted in this case 
prior to considering the veteran's claims.

Thus, the veteran's case is REMANDED to the RO for the 
following action:

1.	The veteran should be asked to provide 
any additional information possible 
regarding the stressful events claimed 
to have caused PTSD and to identify 
potential alternative sources for 
supporting evidence regarding the 
stressors he alleges occurred in 
service.  In particular, the veteran 
should provide as much detailed 
information as possible including the 
dates, places, names of people 
present, and detailed descriptions of 
events.  The veteran is advised that 
this information is necessary to 
obtain supportive evidence of the 
claimed stressor events and that he 
must be as specific as possible 
because, without such details, an 
adequate search for verifying 
information cannot be conducted.  The 
RO should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate.

2.	Following completion of the foregoing, 
the RO should review the evidence of 
record and ensure that it has fully 
complied with the provisions of VA 
Adjudication Manual M21-1, Part III, 
5.14 (c) (April 30, 1999).  

3.	The RO should contact the veteran, and 
his service representative, and 
request that he provide the 
approximate dates of his treatment at 
the Atlanta VA VAMC in Decatur, GA, 
the Bronx VAMC in the Bronx, NY, the 
Central Texas Veterans Health Care 
System in Temple, TX, the Coatesville 
VAMC in Coatesville, PA, the East 
Orange Campus of the VA in East 
Orange, NJ, the Lyons Campus of the VA 
New Jersey Health Care System, Lyons, 
NJ, and the VA Sierra Nevada 
Healthcare System in Reno, NV.  
Thereafter, the RO should request all 
medical records regarding the 
veteran's treatment.  Request notes, 
discharge summaries, consults, vitals, 
medications, labs, imaging, procedures 
and problem lists.

4.	The RO should request all medical 
records regarding the veteran's 
treatment from the VA hospital in New 
York on 1st Avenue and Ely Street, in 
1973, the VA hospital in Baltimore, 
Maryland, for the period from 1974 to 
1975, the VA hospital in Washington, 
D.C., for the period from 1979 to 
1980, the VA hospital in Memphis, 
Tennessee, in 1980, the New York 
Campus of the VA, NY Harbor Health 
Care System, for the period from 1994 
to 2000 and the VAMC in San Francisco, 
for the period from January 2000 to 
the present.  Request notes, discharge 
summaries, consults, medications, 
labs, imaging, procedures and problem 
lists.

5.	After the above has been accomplished, 
then the RO should make arrangements 
for the veteran to be examined by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine the diagnoses of any 
psychiatric disorder(s) that are 
present.  The examiner should be 
advised that the veteran served on a 
tanker vessel from 1968 to 1969 and 
maintains that he was the target of 
racist incidents.  The examiner should 
elicit as much detail as possible from 
the veteran as to such claimed 
stressors, e.g., locations, dates, and 
identities of individuals involved.  
Then, pending verification of the 
veteran's exposure thereto, the 
examiner should consider the veteran's 
alleged in-service stressors for the 
purpose of determining whether such 
stressors were severe enough to have 
caused the current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by the in-
service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran 
is found to have PTSD, the examiner is 
requested to identify the diagnostic 
criteria, including the specific 
stressor(s) supporting the diagnosis.  
If the veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least 
as likely as not (i.e., at least a 50-
50 probability) that any currently 
diagnosed psychiatric disorder was 
caused by military service, including 
discussion of the entries noted in the 
veteran's service medical records from 
1968 to 1969, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
A complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file must be 
made available to the examiner for 
review in conjunction with the 
examination, for a proper 
understanding of the veteran's medical 
history.  The examination report is to 
reflect whether such a review of the 
claims file was made.

6.	Then, the RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002)) is 
completed.

7.	Thereafter, the RO should readjudicate 
the appellant's claims for entitlement 
to service connection for PTSD and 
whether new and material evidence has 
been submitted to reopen claims of 
entitlement to service connection for 
psychophysiologic musculoskeletal 
reaction manifested by tension 
headaches and a nervous condition.  In 
considering the veteran's claim for 
service connection for PTSD, on 
remand, in verifying the existence of 
an in-service stressor and any other 
material issue, the equipoise standard 
of proof, not the preponderance 
standard, must be applied.  See Patton 
v. West, supra. see also YR v. West, 
11 Vet. App. at 399 (in a system where 
equipoise is the standard of proof, 
evidence of this nature cannot be 
ignored.)  If the benefits sought on 
appeal remain denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC should contain notice of all 
relevant actions taken on the claim, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the March 
2003 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



